DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of US Provisional Application 62/270,227 field December 21, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/US2016/068038 filed December 21, 2016.
Claim Status
Claims 6, 9-13, and 19 are amended. Claim 20 is new. Claim 20 is withdrawn due to restriction by original presentation (see below). Claims 6-13 and 19 are under examination.
Claims 1-5 and 14-18 are labelled as “(Withdrawn)”, but appear to be cancelled because they do not recite any claim limitations. In the claim listing, the status of every claim must be indicated after its number by one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously present), (New), and (Not entered). 37 C.F.R. 1.121(c).
Restriction by Original Presentation
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it lacks unity of invention with independent claims 6 and 19 as evidenced by the below rejection of claims 6 and 19 over Decker. New claim 20 is also drawn to a different inventive group. In the restriction requirement mailed out June 8, 2020 Group I was drawn towards heat-treated bone fixation hardware, Group II towards a process for producing bone fixation hardware, and Group III towards solution treated, quenched, and age hardened bone fixation hardware. In the response filed August 5, 2020 applicant elected Group II for prosecution. The subject matter of new claim 20 is not related to elected Group III.
20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejection is withdrawn due to amendment:
Claim 12 lines 1-3 “The process according claim 13 wherein the alloy has biocompatible corrosion byproducts of hydroxyapatite (HA) and magnesium hydroxide (Mg(OH2)”.
The following 112(b) rejections are withdrawn due to amendment:
Claim 6 lines 1-3 “A process for producing…bone fixation hardware…producing patient-specific fixation hardware”.
Claim 8 line 2 “patient-specific fixation hardware”.
Claim 9 line 2 “solution treating, quenching or age hardening”.
In light of claim amendment, claim 9 is being interpreted as requiring (1) solution treating, (2) quenching, or (3) age hardening.
Claim 11 lines 2-3 “the age hardening is carried out for 3 to 5 hours at 200 to 250 °C”.
In light of claim amendment, claim 11 is being interpreted as not requiring age hardening.
Claim 12 lines 2-3 “the alloy has biocompatible corrosion byproducts of hydroxyapatite (HA) and magnesium hydroxide (Mg(OH)2)”.
Claim 13 lines 1-2 “the heat-treated alloy with optimum mechanical and biocorrosion properties”.
Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive.
Decker
	The applicant argues the Zn/Ca atomic ratio must be within the claimed range of 1.2 to 2.0 to achieve optimum strength and corrosion properties through the age hardening effect. Decker is silent to the Zn/Ca atomic ratio because (1) Decker was not aware of the Zn/Ca ratios link to enhanced corrosion rate, (2) the range of the composition of Decker suggests a Zn/Ca ratio of 1 to 4.3, which is well outside the recommended range, and (3) Alloy No 25 of Decker has a Zn/Ca ratio of 2.05 outside the recommended range as do alloys 7, 19, and 20, such that 50% reduction in corrosion cannot be achieved. 
In response to applicant's argument that (1) Decker was not aware of the Zn/Ca ratios link to enhanced corrosion rate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). With respect to Ca and Zn, Decker teaches optimizing the “Mg/Ca-Zn phases for strength, corrosion rate and toxicity” ([0068], Emphasis added) and the alloying elements of the present invention (i.e. Zn and Ca) were selected for having tuned corrosion rates ([0062]) such that Decker is aware of Zn and Ca impacting the corrosion rate of the alloy.
With respect to (2) and (3) and the range of Decker, a Zn/Ca ratio of 1.0 to 4.3 (Decker [0013], [0020]) overlaps with the claimed 1.2 to 2.0 such that a prima facie case of obviousness exists. MPEP 2144.05(I). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constituent a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). 
	The applicant argues that follow up experiments show Alloy III has a Zn/Ca atomic ratio of 6.1 and significantly deteriorated corrosion behavior (i.e. fast corrosion rates) after heat treatment as compared to the as-cast untreated alloy in Fig. 7, whereas Alloy I and Alloy II with Zn/Ca ratios of 1.47 and 96, respectively, show significantly enhanced corrosion rate after heat treatment at all aging temperatures as in Fig. 7.
The examiner respectfully disagrees. It appears the above argued Alloys I, II, and III are presented in Table 1 of the response filed April 2, 2021. Chemical composition and Zn/Ca atomic ratio are presented, but data with respect to the corrosion behavior of these alloys is not presented. Fig. 7 of the instant specification appears to present corrosion data for the same alloy composition, Mg-1.2wt% Zn-0.5wt% Ca (pg. 4 lines 2024), under different processing conditions, such that it does not provide evidence of the corrosion behavior of Alloys I, II, and III. Arguments of counsel cannot take the place of evidence in the record. MPEP 716.02(c). Evidence to support the above allegations of the corrosion behavior of Alloys I, II, and III has not been presented.
	Decker teaches a Mg alloy with a composition that overlaps with that claimed (i.e. the Zn/Ca atomic ratio is calculated from the taught composition; [0013], [0020]) such that a prima facie case of obviousness exists. MPEP 2144.05(I). To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d). The data presented by Alloys I, II, and III is not sufficient, particularly around the upper endpoint of Zn/Ca ratio of 2.0, to establish the criticality. To effectively rebut a prima facie case of obviousness, the applicant must compare the claimed subject matter with the closest prior art. MPEP 716.02(e). The composition of Decker ([0013], [0020]) is closer prior art than that of Alloy III because the Zn content of Decker is encompassed by that claimed, whereas the Zn content of Alloy III falls outside the claimed range. 
	The applicant argues Decker teaches age hardening must be performed at 175 to 225°C for 10 minutes to 3 hours, whereas the instant application teaches 200°C for 3 to 5 hours to produce the highest strength and slowest corrosion rates as supported by Figs. 5-7.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Decker teaches age hardening for a time of 10 minutes to 3 hours ([0042]). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. MPEP 2144.05(I). Emphasis added. The range disclosed by Decker (i.e. the prior art) overlaps with that claimed at 3 hours. 
	The applicant argues that at the time of the invention it was believed in the literature that Mg alloys are difficult to 3D print due to high chemical reaction of Mg powder that possess a combustion risk.
	The examiner respectfully disagrees. Tandon, published February 16-20, 2014, and Ng, published May 17, 2010, teach atomized Mg powder (Tandon Procedure Magnesium Alloy Powders and Laser Deposition) for additive manufacturing of Mg alloy bioabsorbable implants (Background para. 2) using an SLM process (Ng Abstract, 2. Magnesium powders for SLM, 4. SLM of magnesium powder) for the benefits of fabricating intricate components with near net shape structures (Tandon Introduction para. 1) including fine structures, unlimited shape complexity, increased speed and efficiency of treatment, and controlling degradation of magnesium bone substitute (Ng 1. Introduction). Tandon also acknowledges that there are concerns regarding magnesium powder production and handling (Introduction para. 3). The instant specification has a priority date of December 21, 2015. This is after the publication dates of Tandon and Ng, indicating that additive manufacturing of Mg powder was known before the filing of the instantly claimed invention.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Lines 2-3 “the heat-treated alloy necessarily possessing improved mechanical and biocorrosion properties” is grammatically incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 lines 1-2 “the alloy is produced by casting” renders the claim indefinite. Claim 7 depends from claim 6, which recites in line 3 “producing patient-specific fixation hardware made of an alloy”. It is unclear if the alloy being produced by casting in claim 7 refers back to the producing step in claim 6 such that the casting of claim 7 produces a patient-specific fixation hardware or not. For the purpose of examination claim 7 will be given the broadest reasonable interpretation of only requiring casting of the alloy as recited such that the shape the casting is not limited.
In claim 10 line 2 “improved mechanical and biocorrosion properties” render the claim indefinite.  It is unclear what the improvement in mechanical and biocorrosion properties is relative to. For the purpose of examination claim 10 will be given the broadest reasonable interpretation of the heat treated alloy necessarily possessing improved mechanical and biocorrosion properties.
Claim 19 lines 1-3 “A process for producing…bone fixation hardware…producing patient-specific fixation hardware” renders the claim indefinite. The preamble of the claim (lines 1-2) recites bone fixation hardware, but the body of the claim (line 3) only recites fixation hardware. It is unclear whether the claim requires bone fixation hardware or just fixation hardware. For the purpose of examination claims 6 and 19 will be given the broadest reasonable interpretation of requiring fixation hardware as recited in the body of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672).
Regarding claims 6 and 19, Decker teaches a method of manufacturing bio-absorbable (i.e. bioresorbable) surgical devices including implantable devices for fixating bone (i.e. bone fixation hardware) ([0001] and [0021]) where the particular magnesium alloy and process can be fine-tuned to the healing time/strength requirements of the particular surgical repair (i.e. patient specific) [0010]) with a composition that overlaps with that claimed (i.e. the Zn/Ca atomic ratio is calculated from the taught composition; [0013] and [0020]) that is manufactured by casting (i.e. producing an alloy), annealing, and at least one of quenching and hardening (i.e. heat treating the alloy) ([0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).

Claim 6
Decker [0013] and [0020]
Zn (wt%)
0.75 to 2.0
0.85 to 1.4
Ca (wt%)
0.25 to 1.0
0.2 to 0.5
Mn (wt%)
0.25 to 0.75
0.2 to 0.5
Mg (wt%)
Remainder
Remainder
Zn/Ca (atomic ratio)
1.2 to 2.0
1.0 to 4.3


Regarding claim 19, Decker teaches age hardening at 175 to 225°C for 10 minutes to 3 hours ([0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Decker teaches casting ([0033]).
Regarding claim 9, Decker teaches annealing followed by at least one of quenching and hardening ([0033]).
Regarding claim 10, Decker teaches a hard and strong Mg alloy ([0012]) that is absorbed in the patient’s body over time ([0048]) where the aging precipitates result in the alloy having sufficient useful life in the body to fulfill the mission of supporting bone before the degree of absorption renders the implant to longer functional as a support element (i.e. improved biocorrosion properties) ([0063]) and the microalloy affords some grain refinement as a strengthening mechanism ([0067]) where yield strength (YS), ultimate tensile strength (UTS), and elongation (Elong.) (i.e. mechanical properties) of the annealed and aged alloy are improved relative to the alloy prior to annealing and aging (i.e. improved mechanical properties) (Table IV). 
Regarding claim 11, Decker teaches age hardening at 175 to 225°C for 10 minutes to 3 hours ([0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The composition ([0013] and [0020]) and process ([0033] and [0042]) of Decker are substantially similar to the composition and process of the invention. It appears that the product of the process of Decker is substantially similar to the product claimed, including the heat-treated alloy possessing half the corrosion rate of the as-cast alloy.
In the event that it is determined that claim 12 is not supported as depending from claim 13 as discussed in the above 112(a) rejection, then the below rejection of claim 12 is interpreted as depending from claim 6.
Regarding claim 12, the composition ([0013] and [0020]) and process ([0033] and [0042]) of Decker are substantially similar to the composition and process of the invention. It appears that the product of the process of Decker is substantially similar to the product claimed, including the biocompatible corrosion byproducts of hydroxyapatite (HA) and magnesium hydroxide (Mg(OH)2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672) as applied to claim 7 above, and further in view of Tandon (Tandon et al. “Emerging applications using magnesium alloy powders: a feasibility study.” Magnesium Technology 2014. TMS, 2014, pages 21-25.) and Ng (Ng et al. “Layer manufacturing of magnesium and its alloy structures for future applications.” Virtual and Physical Prototyping, Vol. 5, No. 1, March 2010, 13-19.).
Regarding claim 8, Decker is silent to atomizing the cast alloy into powder and producing the patient-specific fixation hardware by 3D-printing.
Tandon teaches using magnesium powder produced by atomizing (Procedure Magnesium Alloy Powders  and Laser Deposition) for additive manufacturing of Mg alloy based bioabsorbable implants (Background paragraph 2).
Ng teaches selective laser melting (SLM) (i.e. 3D-printing) of magnesium powder (Abstract, 2. Magnesium powders for SLM, and 4. SLM of magnesium powders).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to atomize the cast alloy of Decker to produce the patient-specific hardware by 3D printing because additive manufacturing uses atomized magnesium powder (Tandon Procedure Magnesium Alloy Powders) that has properties applicable for additive manufacturing (Tandon Table I) and performing an additive manufacturing process with the magnesium alloy allows for fabrication of intricate components with near net shaped structures (Tandon Introduction paragraph 2), including producing fine structures, unlimited shape complexity, increased speed and efficiency of treatment, and the possibility of controlling degradation properties of the magnesium bone substitute (Ng 1. Introduction). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672) as applied to claim 6 above, and further in view of Wang (Wang et al. “Microstructure, mechanical property and corrosion behaviors of interpenetrating C/Mg-Zn-Mn composite fabricated suction casting.” Materials Science and Engineering C 33 (2013) 618-625.).
Regarding claim 12, Decker is silent to the biocompatible corrosion byproducts of the alloy.
Wang teaches the corrosion products of a Mg-Zn-Mn alloy are mainly Mg(OH)2 and hydroxyapatite (Abstract, 3.3.3 Corrosion rate of composite, and 3.3.4 pH value of immersion solution).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for Decker to have corrosion byproducts of Mg(OH)2 and hydroxyapatite because the Mg(OH)2 forms a passive layer on the surface that retards degradation (Wang 3.3.3 Corrosion rate of composite), where the alloy of Decker is a Mg alloy (Decker [0013] and [0020]; Wang Abstract) and the hydroxyapatite forms on the surface film and grows spontaneously by consuming calcium and phosphate ions from the surrounding simulated body fluid (SBF) environment (Wang 3.3.4 pH value of immersion solution).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Decker (WO 2014/145672) as applied to claim 10 above, and further in view of either one of Lin (CN 103120805 machine translation) or Pan (Pan et al. “Microstructure and biological properties of micro-arc oxidation coatings on ZK60 magnesium alloy.” Journal of Biomedical Materials Research B: Applied Biomaterials. Aug 2012 Vol 100B, Issue 6, pg. 1574-1586.).
Regarding claim 13, Decker is silent to the presence of a ceramic coating.
Lin teaches a bioactive surface coating for a biomedical degradable magnesium alloy (abstract and [0012]) comprising using micro-arc oxidation to produce a ceramic layer containing strontium on the surface of the magnesium alloy ([0010] and [0011]) .
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Decker to include producing a ceramic layer by micro-arc oxidation because it produces a bioactive surface coating that controls the degradation speed of the degradable magnesium alloy and has good biological activity (Lin [0008]).
As an alternative to Lin, Pan teaches forming a ceramic coating on a magnesium ally by micro-arc oxidation (Abstract, Experimental Materials, Results and Discussion Microstructure Surface morphology).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Decker to form a ceramic coating by micro-arc oxidation because micro-arc oxidation improves the corrosion resistance, biological compatibility, and biological activity of magnesium alloys (Introduction) and it forms a coating with a porous surface morphology that is beneficial to bone tissue growth, enhanced anchorage of implant to bone, a depot for bioactive constituents, and enhances cell proliferation (Results and Discussion Microstructure Surface morphology).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735         


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735